Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2005

Azubuko v. Riordan
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2585




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Azubuko v. Riordan" (2005). 2005 Decisions. Paper 413.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/413


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-378                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 05-2585
                                 ________________

                            CHUKWUMA E. AZUBUKO,

                                                Appellant

                                           v.


                    DISTRICT DIRECTOR DENIS C. RIORDAN
                           of United States Department of
                                Homeland Security
                     ____________________________________

                    On Appeal From the United States District Court
                              For the District of Delaware
                             (D.C. Civ. No. 05-CV-00095)
                      District Judge: Honorable Sue L. Robinson
                    _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 29, 2005

          Before:   SLOVITER, FUENTES AND NYGAARD, Circuit Judges.

                               (Filed: October 13, 2005)


                             _______________________

                                     OPINION
                             _______________________

PER CURIAM
       Chukwuma E. Azubuko appeals from an order of the United States District Court

for the District of Delaware. Azubuko had filed a complaint pursuant to 42 U.S.C.

§ 1981 (which addresses racial discrimination in the making of contracts) and 8 U.S.C.

§ 1422 (which addresses the right of a person to become a naturalized citizen of the

United States). The District Court dismissed the complaint as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B). We similarly will dismiss the appeal pursuant to that statute.

       Azubuko’s rambling complaint apparently sought review of a decision by the

District Director of the United States Department of Homeland Security to deny

Azubuko’s application for naturalization. The exhibits attached to Azubuko’s complaint

indicate that the District Director issued a decision on September 24, 2004, denying

Azubuko’s application because he failed to submit a certified final court disposition for a

March 26, 2004 assault and battery arrest, and information concerning court appearances

in 1989 for assault and battery and in 1992 for a suspended/revoked driver’s license. The

District Director stated that because Azubuko failed to submit the materials, he had failed

to meet the burden of demonstrating that he had been and continued to be a person of

good moral character, a prerequisite to naturalization. See 8 C.F.R. § 316.10(a)(1).

       The District Court properly noted that an applicant seeking review of an adverse

naturalization decision must exhaust administrative remedies, and must file the petition

for review in the United States District Court having jurisdiction over his residence.

8 C.F.R. § 336.9(b) and (d). Azubuko has not disputed the District Court’s finding that
he failed to show that he exhausted administrative remedies; nor did he rebut the District

Court’s statement that the United States District Court for the District of Massachusetts

would be the proper venue for any petition challenging the naturalization decision. Thus,

the claims raised pursuant to 8 U.S.C. § 1422 were properly dismissed.

       We further agree, for the reasons stated by the District Court, that Azubuko failed

to make any showing that would support a claim pursuant to 42 U.S.C. § 1981. As the

appeal is legally frivolous, it will be dismissed.